    Case 6:21-cv-00162-ADA-JCM Document 156-1 Filed 06/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 JENNILYN SALINAS, et al.,                       :
                                                 :   Case No. 6:21-cv-00162
          Plaintiffs,                            :
                                                 :   JUDGE ALAN D. ALBRIGHT
              v.                                 :
                                                 :   MAG. JUDGE JEFFREY MANSKE
 NANCY PELOSI, et al,                            :
                                                 :
         Defendants.                             :


                      ORDER GRANTING OHIO DEFENDANTS’
                   UNOPPOSED MOTION FOR EXTENSION OF TIME


       Defendants Ohio Governor Mike DeWine and Ohio Secretary of State Frank LaRose have

filed an Unopposed Motion for Extension of Time to respond to Plaintiffs’ Second Amended

Complaint (Doc. No. 145).

       After consideration of the Motion and the arguments stated therein, it is the opinion of the

Court that the Motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the Motion is hereby GRANTED. Defendants Mike

DeWine and Frank LaRose’s deadline to respond to Plaintiff’s Second Amended Complaint (Doc.

No. 145) is extended by 7 days. Defendants shall file their response by July 1, 2021.

       Entered this _______ day of June, 2021.



                                                     _____________________________
                                                     JEFFREY C. MANSKE
